UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6551



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RICKY DARDEN,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CR-
93-447-PJM, CA-02-534-PJM)


Submitted:   July 25, 2002                 Decided:   August 1, 2002


Before WILKINS, MOTZ and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ricky Darden, Appellant Pro Se. Donna Carol Sanger, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ricky Darden seeks to appeal the district court’s order

construing his “Motion for Relief from Judgment Pursuant to Federal

Rules of Civil Procedure 60(b)(4) & (6)” as a 28 U.S.C.A. § 2255

(West Supp. 2002) motion and dismissing it as successive.     We have

reviewed the record and the district court’s opinion and find no

reversible    error.   Accordingly,   we   deny   a   certificate   of

appealability and dismiss the appeal on the reasoning of the

district court.   See United States v. Darden, Nos. CR-93-447-PJM;

CA-02-534-PJM (D. Md. Mar. 19, 2002).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                            DISMISSED




                                 2